DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, 13-16, 21 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The 90 weight percent of the polyetherimide in claims 1 and 13 is impossible given the other amounts for the claimed components.  Even with just the 15 weight percent block poly(ester-carbonate), the total of the components is greater than 100 weight percent.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-9 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallucci et al. (2005/0288406) in view of Donea et al. (2004/0232598) as evidenced by SABIC (Ultem Resin 1000 Data Sheet).
Regarding claims 1, 7-9, and 13:  Gallucci et al. teach a thermoplastic composition comprising 59-90 wt% of a polyetherimide having a glass transition temperature of greater than 200°C, 10.0-50 wt% of a block polyester-carbonate, and 7.5 wt% of the flow promoter polyethylene terephthalate [0011, 0012, 0033, 0043; 0093, 0097, 0099; Table 3; Example 15].  Ultem 1000 polyetherimide has a glass transition temperature of 217°C as evidenced by SABIC (page 1).
Gallucci et al. fail to teach a gloss reducing additive. 
However, Donea et al. teach that adding 2.4, 4.8, 9.6, or 14.5 wt% of talc to a polyetherimide composition reduces the gloss of the composition [0009; Examples; Tables].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 2.4, 4.8, 9.6, or 14.5 wt% of talc as taught by Donea et al. to the composition of Gallucci et al. to reduce the gloss of the composition.  It would have been obvious to optimize the amount added for the desired gloss.  It is a result effective variable. 
Gallucci et al. teach that the polyester carbonate improves melt flow [0009], and that polyethylene terephthalate improves flow [0006].  They are result effective variables.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of polyester carbonate and polyethylene terephthalate for a desired melt viscosity.  

Regarding claim 2:  Gallucci et al. teach the claimed polyetherimide formula [0054-0055; 0097].
Regarding claim 4:  Gallucci et al. teach bisphenol A dianhydride (4,4’-diphenylene isopropylidene), and para or meta-phenylene [Claim 3; 0097].
Regarding claims 5-6:  Gallucci et al. teach a poly(bisphenol A carbonate)-co-(resorcinol isophthalate/terephthalate ester) [0091-0096].
Regarding claim 12:  Gallucci et al. teach 0-2 wt% phosphorus containing stabilizers [0080].
	Regarding claims 14-15:  Gallucci et al. teach 50 to 99 wt% polyetherimide [0077], 10.0 wt% of a block polyester-carbonate, and 7.5 wt% of the flow promoter polyethylene terephthalate [0011, 0033, 0043; 0093, 0097, 0099; Table 3; Example 15].  
Gallucci et al. fail to teach a gloss reducing additive. 
However, Donea et al. teach that adding 2.4, 4.8, 9.6, or 14.5 wt% of talc to a polyetherimide composition reduces the gloss of the composition [0009; Examples; Tables].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 2.4, 4.8, 9.6, or 14.5 wt% of talc as taught by Donea et al. to the composition of Gallucci et al. to reduce the gloss of the composition.  
The amount of polyetherimide overlaps the claimed range.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	Regarding claim 16:  Gallucci et al. teach a HDT @ 1.82 MPa C of 169 [Example 15].  
Since the composition is the same as claimed it will meet the other recited properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.


Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallucci et al. (2005/0288406) and Donea et al. (2004/0232598) as evidenced by SABIC (Ultem Resin 1000 Data Sheet) as applied to claim 1 above further in view of Lingannaiah et al. (2013/0001824).
	Gallucci et al. fail to teach the claimed flow promoter.
	However, Lingannaiah et al. teach adding about 1 to about 5 wt% of polyphthalamide as a flow promoter in polyimide compositions [0050-0052].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add about 1 to about 5 wt% of polyphthalamide as taught by Lingannaiah et al. to Gallucci et al. to improve the flow of the composition.  
Gallucci et al. fail to teach a gloss reducing additive. 
However, Donea et al. teach that adding 2.4, 4.8, 9.6, or 14.5 wt% of talc to a polyetherimide composition reduces the gloss of the composition [0009; Examples; Tables].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 2.4, 4.8, 9.6, or 14.5 wt% of talc as taught by Donea et al. to the composition of Gallucci et al. to reduce the gloss of the composition.  

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. 
The Applicant has alleged that the addition of the gloss reducing additive would have negatively impacted the desired flowability of Gallucci’s composition.  This is not persuasive because the Applicant has not provided evidence that talc would have altered the flowability outside of the desired value of Gallucci.  Furthermore, the skilled artisan would be able to increase the amounts of components in Gallucci, which increase flow to obtain the desired flowability.  
The Applicant has alleged unexpected results of flow and gloss.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided. 
2)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Gallucci.  Instant example 3-2 is comparable to Gallucci, and example 3-3 would be the closest example that meets claim 1.  The improvement in gloss is expected.  
The Applicant has stated that there is no potential overlap of the amended range with the single example of Gallucci.  This is not persuasive because patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763